DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s argument, (i) previous 103 rejection over Nishihama (WO 2011/010652 A1) in view of Kakoki (US 2010/0247458 A1) and Hongo (JP2009-155244); (ii) previous 103 rejection over Gardel (US 2006/0024251 A1) in view of Kakoki (US 2010/0247458 A1), Hongo (JP2009-155244) and Nishihama (WO 2011/010652 A1); (iii) previous 103 rejection over Nishihama (WO 2011/010652 A1) in view of Fujiyama (JP2009-235046) and Hongo (JP2009-155244) and (iv) previous 103 rejection over Gardel (US 2006/0024251 A1) in view of Fujiyama et al (JP2009-235046), Hongo (JP2009-155244) and Nishihama et al (WO 2011/010652 A1) are hereby withdrawn.  Therefore, applicant’s argument against those rejections are now moot.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  “SHISEIDO (Shiseido) anessa gold bottle 2014 edition” (English translation of product information sheet obtained at the website: https://www.cosdna.com/chs/cosmetic_1795137470.html (published on March 23, 2014)) in view of (a) Kakoki et al (US 2010/0247458 A1), (b) Nishihama et al (WO 2011/010652 A1 (also published as TW 201117829 A1), its English abstract and English translation for TW 201117829 A1),  and (c) Hongo (JP 2009-155244, its JPO English abstract and its machine-assisted English translation)  (with (i) Shechter (“3 Differences Between Oil-in-Water & Water-in-Oil Emulsions”, an internet article obtained at the website: https://www.beei.com/blog/3-differences-between-oil-in-water-water-in-oil-emulsions (published on July 12, 2016)), which is cited here merely to support the Examiner’s assertion that sunscreens are typically water-in-oil emulsions and (ii) Tan (“Review: Shiseido Anessa Perfect UV Sunscreen EX SPF50+ PA+++”, an internet article obtained at the website: https://www.beei.com/blog/3-differences-between-oil-in-water-water-in-oil-emulsions (published on Mary 29, 2013)), which is cited here merely to support the Examiner’s assertion that the formulation disclosed in the product information sheet for Shiseido anessa gold bottle 2014 edition is a sunscreen).
Shiseido (Shiseido) anessa gold bottle 2014 edition (referred to as “Shiseido anessa” hereinafter) teaches a sun-screen formulation comprising: (A) isostearic acid, isopropyl myristate, ethylhexyl-methoxycinnamate (all of which teach instant polar oil of claims 5 and 6 that is liquid at 25oC and having an IOB value greater than 0.1); (B) isododecane (instant hydrocarbon oil); (C) cetyl PEG/PPG-10/1 dimethicone (instant polyoxyalkylene/alkyl co-modified organopolysiloxane of general formula (I); (D) zinc oxide, titanium dioxide (both of which teach instant powder) and (E) dextrin palmitate (instant component (E)).  
With respect to instant pre-amble “water-in-oil emulsion cosmetic”, as evidenced by Shechter (see under “2. Type of product that can be created”), it is known in the art that sunscreens are typically water-in-oil emulsions, and as evidenced by Tan, Shiseido anessa gold bottle 2014 edition is a sunscreen.  
Thus, Shiseido anessa’s formulation teaches instant water-in-oil emulsion cosmetic of claim 1 except for (i) the weight percentage range for the amount of the polar oil (A) (isostearic acid, isopropyl myristate, ethylhexyl-methoxycinnamate), (ii) the weight percentage range for the amount of the hydrocarbon oil (B) (isododecane), (iii) the weight percentage range for the amount of dextrin palmitate (E) and (iv) the powder (D) (zinc oxide and titanium dioxide) being surface-treated with an N-acylamino acid and a methylpolysiloxane.
With respect to the limitation (i) cited above, Shiseido anessa is silent as to the amounts for its isostearic acid, isopropyl myristate and ethylhexyl-methoxycinnamate (instant polar oil that is liquid at 25oC and having IOB value greater than 0.1).  Kakoki teaches ([0002], [0003], [0005], [0016], [0027], [0086], [0088]-[0090] and [0099]) that using a polar oil component having IOB value of 0.05-0.80  (which examples include isopropyl myristate and 2-ethylhexyl p-methoxycinnamate) in the total amount of 5-30 wt.% in a water-in-oil type external skin preparation provides excellent emulsion stability as well as a good feeling in use (in its working examples (1-4)-(1-7), Kakoki uses 15 wt.% of polar oils).  Since Shiseido anessa is silent as to the amounts for its isostearic acid, isopropyl myristate and ethylhexyl-methoxycinnamate, it would have been obvious to one skilled in the art to use 5-30 wt.% (in total) for its isostearic acid, isopropyl myristate and ethylhexyl0methoxycinnamate in Shiseido anessa’s formulation with a reasonable expectation of achieving excellent emulsion stability and a good feeling in use, as taught by Kakoki.  The range 5-30 wt.% (as taught by Kakoki) overlaps with instant range 8-24 wt.% for the amount of polar oil (A), thus rendering instant range prima faice obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Shiseido anessa in view of Kakoki renders obvious the limitation (i) cited above.     
With respect to the limitations (ii) and (iii) cited above, Shiseido anessa is silent as to the amounts for its isododecane (instant hydrocarbon oil) or for its dextrin palmitate.  Nishihama, which teaches (see English abstract) a water-in-oil emulsion cosmetic composition comprising (a) a volatile hydrocarbon oil, such as isododecane, (b) dextrin palmitate, and (c) a polyether-modified silicone, teaches using the volatile hydrocarbon oil, such as isododecane in the amount of 10-60 wt.% (see [0016-[0017] of English translation for TW’829) and teaches using dextrin palmitate in the amount of 0.1-10 wt.% (see [0018]-[0019 of English translation for TW’829).  Since Shiseido anessa is silent as to the amounts for its isododecane and dextrin palmitate, and since Nishihama teaches a similar water-in-oil emulsion cosmetic comprising a volatile hydrocarbon oil, such as isododecane, and dextrin palmitate, it would have been obvious to one skilled in the art to use (in Shiseido anessa’s formulation) 10-60 wt.% of isododecane and 0.1-10 wt.% of dextrin palmitate with a reasonable expectation of success.  Such ranges for the isododecane (instant hydrocarbon oil) and dextrin palmitate overlap with instant ranges (0.1-10 wt.% for the hydrocarbon oil and 0.1-1 wt.% for the dextrin palmitate), thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Shiseido anessa in view of Nishihama renders obvious the limitations (ii) and (iii) cited above.      
With respect to the limitation (iv) the powder (D) (zinc oxide and titanium dioxide) being surface-treated with an N-acylamino acid and a methylpolysiloxane, although Shiseido anessa’s formulation contains zinc oxide and titanium dioxide, the reference does not explicitly teach that those powders are treated with an N-acylamino acid and a methylpolysiloxane.  Hongo teaches (see JPO English abstract: see also Production Examples 1-12 of machine English translation) a skin preparation containing powder material obtained by coating a metal oxide powder (such as titanium dioxide) with acyl glutamic acid (N-acyl-L-amino acid) salt on a base and then performing a hydrogen methylpolysiloxane baking treatment.  Hongo teaches that such skin preparation has excellent powder dispersibility and excellent anti-fungal agent tolerability (JPO English abstract) and that its invention can be applied to powder-containing cosmetics ([0040]).  Since Shiseido anessa’s formulation is a powder-containing cosmetic, it would have been obvious to one skilled in the art to surface-treat Shiseido anessa’s zinc oxide and titanium oxide with N-acyl-L-amino acid and hydrogen methylpolysiloxane with a reasonable expectation of achieving an excellent powder dispersibility and excellent ani-fungal agent tolerability, as taught by Hongo.  Thus, Shiseido anessa in view of Hongo teaches the limitation (iv) cited above.
Therefore, for the reasons explained above, Shiseido anessa in view of Kakoki, Nishihama and Hongo renders obvious instant claims 1, 5 and 6.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Shiseido anessa’s formulation contains disteardimonium hectorite (instant organically modified clay mineral which is excluded in instant claim 4).  Shiseido anessa in view of other cited prior arts does not teach or suggest excluding such component from Shiseido anessa’s formulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 7, 2022